Citation Nr: 1035827	
Decision Date: 09/22/10    Archive Date: 09/28/10

DOCKET NO.  04-28 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for right knee condition.

2.  Entitlement to service connection for left foot condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel





INTRODUCTION

The Veteran had active duty service from January 31, 1977 to 
March 10, 1977.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO), which denied service 
connection for the Veteran's right knee and left foot conditions.  
This case was initially before the Board in July 2007, when it 
was remanded for further development.  The case has been returned 
to the Board for further appellate review.

The issue of service connection for a left foot disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran if further action is 
required on his part.


FINDINGS OF FACT

A right knee condition or injury was not shown in service or for 
many years thereafter.


CONCLUSION OF LAW

The criteria for establishing service connection for a right knee 
condition have not been met.  38 U.S.C.A. §§ 1101, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans' Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) defines VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, VA will attempt 
to obtain. 38 C.F.R. § 3.159(b) (2009).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between a 
veteran's service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable decision on a claim for 
VA benefits by the agency of original jurisdiction (in this case, 
the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule).

In this case, preadjudication VCAA notice was provided in a 
January 2004 letter in connection with his claim, regarding what 
information and evidence is needed to substantiate his claim for 
service connection, as well as what information and evidence must 
be submitted by the Veteran and what information and evidence 
will be obtained by VA.  An August 2008 letter reiterated that 
information, and informed the Veteran how disability evaluations 
and effective dates are assigned, as well as the type evidence 
which impacts those determinations.  See Dingess, supra.  The 
case was last adjudicated in September 2009.

As to VA's duty to assist, the record also reflects that VA has 
made reasonable efforts to obtain relevant records adequately 
identified by the Veteran.  Specifically, the information and 
evidence that have been associated with the claims file include 
the Veteran's service treatment records, VA treatment records, 
private treatment records, and Social Security Administration 
(SSA) records.

Further, the July 2007 Remand order was complied with: the 
Veteran received compliant VCAA notice in an August 2008 letter; 
the Veteran's VA treatment and SSA records were obtained and 
associated with the claims file; and the Veteran was twice asked 
to submit information and medical release forms in order to 
obtain any outstanding private records, the last such attempt 
being made in an April 2009 letter.  The Veteran did not respond 
with any such information.  Thus, the Board notes that the 
Appeals Management Center (AMC) has substantially complied with 
the Board's July 2007 Remand orders and the Board may proceed to 
adjudicate upon the merits of this case.  See Stegall v. West, 11 
Vet. App. 268 (1998) (A remand by the Board confers upon the 
claimant, as a matter of law, the right to compliance with the 
remand order).  

As discussed above, the VCAA provisions have been considered and 
complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Thus, the Veteran was provided with a meaningful 
opportunity to participate in the claims process.  Any error in 
the sequence of events or content of the notices is not shown to 
have affected the essential fairness of the adjudication or to 
cause injury to the Veteran.  Therefore, any such error is 
harmless and does not prohibit consideration of this matter on 
the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 
473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).


Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  
Evidence of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b) (2009).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d) (2009).

In order to prevail on the issue of service connection there must 
be medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and competent evidence of 
a nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. 
West, 12 Vet App. 341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime service 
after December 31, 1946, and arthritis becomes manifest to a 
degree of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).

On appeal, the Veteran has averred that his right knee condition 
is related to or was aggravated by his military service.  The 
Veteran notes that such aggravation is demonstrated by his 
medical board examination after which he was discharged from 
service.

The Veteran underwent an enlistment examination in January 1977, 
at which time the Veteran's lower extremities, other than his 
feet, were noted as being normal.  The Veteran did not have any 
complaints of right knee pain or any right knee condition at that 
time.  The Veteran sought treatment for foot pain in February 
1977.  The Veteran underwent a medical board proceeding in March 
1977, during which he was determined to have a foot deformity and 
was separated from service on the basis of having a condition 
that pre-existed service.  However, the service treatment records 
are negative for any complaints of right knee pain or injury, or 
any treatment for or diagnosis of any right knee condition during 
service.

The Veteran's VA treatment records indicate that the Veteran was 
seen in May 2003 for bilateral knee and ankle pain.  At that 
time, the Veteran reported being shot in the left knee a few 
years prior and that he had shrapnel in his left knee as a 
result.  He indicated no operation was done at that time, but 
that he had progressive pain in both knees throughout the day.  
It was noted that the Veteran's had a past medical history of a 
left knee gunshot wound, but there was no mention of any prior 
right knee condition.  Upon examination, the Veteran's right knee 
had full range of motion, and was without any crepitus or 
tenderness.  X-rays taken at that time demonstrated some right 
knee osteoarthritis, which was minimal in nature.  

Subsequent VA treatment records indicate that the Veteran 
continued to complain of knee pain throughout the appeal period.  
An x-ray in May 2007 again showed that the Veteran had mild 
osteoarthritis of the right knee involving the patellofemoral and 
lateral femorotibial joint space.  Small knee joint effusion was 
shown at that time, without any evidence of fracture or 
dislocation noted.  

Additionally, the Veteran's private medical records demonstrated 
complaints of knee pain and a diagnosis of osteoarthritis, status 
post knee surgery.  Those records do not indicate which knee 
underwent knee surgery, or which knee was specifically diagnosed 
with osteoarthritis.

Upon review of the record, the Board finds that service 
connection for a right knee condition is not warranted.  
Specifically, the evidence does not demonstrate any in-service 
disease or injury to the Veteran's right knee.  The Veteran's 
service treatment records do not reveal any complaint or 
treatment of a right knee condition or injury in service, or any 
pain associated with his right knee during service.  Thus, the 
Board finds that the Veteran does not have an in-service injury 
or event necessary for a finding of service connection in this 
case.  38 C.F.R. § 3.303; see also Hickson, supra.

While the Board is cognizant that the Veteran is currently 
diagnosed with osteoarthritis right knee, the first such 
indication of a diagnosis of arthritis is more than 20 years 
after the Veteran's discharge from service in March 1977.  To the 
extent that the Veteran appears to contend that he was treated in 
service at the same time he was seen for his feet, the Board 
finds the contemporaneous service treatment records to be more 
probative and credible of the conditions for which he was seen in 
service than the Veteran's contentions made approximately 25 
years after his discharge from service.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) (the lack of 
contemporaneous medical records and a significant time delay 
between an affiants' observations and the date on which the 
statements were written may be a factors that the Board can 
consider and weigh against a veteran's lay evidence).  In this 
regard, the Board notes that the Veteran has not described any 
incident or injury to his right knee in service, nor any knee 
symptoms that he experienced in service.  

While the Board is cognizant that the Veteran was not given a VA 
examination in this case, an examination is not required as the 
evidence of record does not demonstrate an in-service injury or 
event to which the Veteran's currently-diagnosed right knee 
osteoarthritis can be linked.  See 38 C.F.R. § 3.159(c)(4); see 
also McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

In summary, in the absence of competent and credible evidence of 
a right knee condition in service or for many years thereafter, 
the claim for service connection for a right knee condition is 
denied. 

In reaching the above conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
56 (1990).


ORDER

Service connection for a right knee condition is denied.


REMAND

The Veteran also claims service connection for a left foot 
disability.  The Veteran's service treatment records demonstrate 
that pes planus was noted on the Veteran's January 1977 
enlistment examination.  The Veteran sought treatment for foot 
pain in February 1977.  In a March 1977 medical board 
examination, the Veteran was diagnosed with congenital bilateral 
pes planus.  The Veteran was subsequently medically released from 
service in March 1977 for a foot deformity which pre-existed 
enlistment into service and was not aggravated by service.

The Veteran's VA and private treatment records note that he has 
left foot and heel pain.  Specifically, in a September 2003 VA 
treatment report, the Veteran complained of left heel pain 
present for many years.  The private medical records note foot 
and ankle pain.  

During the appeal, the Veteran has argued that his military 
service aggravated his left foot condition.  As there is evidence 
of foot pain during service and the Veteran has current 
complaints of left foot and heel pain, a VA examination is 
necessary on this issue.  See 38 C.F.R. § 3.159(c)(4); McLendon 
v. Nicholson, 20 Vet. App. 79, 81 (2006); see also Duenas v. 
Principi, 18 Vet. App. 512 (2004).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA 
foot examination to determine the current 
nature of his left foot condition and to 
obtain an opinion as to whether his current 
left foot condition is related to his 39 days 
of military service.  The claims folder must 
be made available to and be reviewed by the 
examiner in conjunction with the examination.  
All tests deemed necessary should be 
conducted, including x-rays, and the results 
reported in detail.  

Following review of the claims file and 
examination of the Veteran, the examiner 
should provide a diagnosis for any left foot 
condition found.  The VA examiner should then 
provide opinions as to the following:

(a)	If left foot pes planus is currently 
diagnosed, the VA examiner should 
discuss whether the Veteran's pre-
existing pes planus was permanently 
worsened during service beyond normal 
progression of that disorder.

(b)	If some other left foot condition is 
diagnosed, the VA examiner should 
indicate whether such condition is 
independent of the preexisting pes 
planus, and if so, whether it arose 
during service or is otherwise related 
to the Veteran's 39 days in service.  

(c)	If the examiner concludes that the 
current left foot condition is a 
manifestation of the preexisting pes 
planus in service, then the examiner 
should explain whether the preexisting 
pes planus was permanently worsened 
during service beyond normal progression 
of that disorder.

A rationale for any opinion expressed should 
be provided.

2.  After the development requested above has 
been completed to the extent possible, the 
RO/AMC should again review the claim for 
service connection for a left foot condition.  
If the benefit sought on appeal remains 
denied, the Veteran and his representative, 
if any, should be furnished a supplemental 
statement of the case and be given the 
opportunity to respond thereto before the 
case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
K.A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


